Citation Nr: 0021258	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for human immunodeficiency 
virus (HIV)-related illness currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
December 1986.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which assigned a 30 percent rating for HIV-
related illness.  The case was remanded by the Board in 
January 1998 to obtain additional evidence.  While the claim 
was in remand status the RO granted an increase to 60 percent 
for the veteran's HIV-related illness.  It is now before the 
Board for further appellate review.


FINDING OF FACT

The veteran's HIV-related illness is currently manifested by 
complaints of fatigue, weight loss, and diarrhea with 
occasional episodes of opportunistic infections which have 
responded to treatment and without debilitation for more that 
brief intervals.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for HIV-
related illness have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.88b, Diagnostic Code 6351 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that in November 1986 the 
veteran was found to have human T-lymphotropic virus, type 
III (HTLV).  At that time physical findings were limited to 
shotty lymphadenopathy of the anterior cervical, 
supraclavicular and axillary lymph nodes.  Laboratory studies 
revealed depressed T4 lymphocytes and positive HTLV-III 
serology.

On VA examination in September 1992 the veteran reported an 
episode of flu-like symptoms of cough, general malaise, fever 
and facial skin lesions in January 1992.  He reported that a 
private physician had told him he might have herpes simplex 
lesions on his face.  The facial skin lesions and fever 
resolved.  He reported that three years earlier he had 
shingles or herpes zoster affecting the left abdomen and back 
which resolved with scar residuals.  He had also had mouth 
lesions.  He complained of continued generalized fatigue 
which required frequent resting during the day.  He also 
reported occasional episodes of severe pain in the anterior 
and medial aspect of the right thigh, right shoulder, right 
upper extremity and right scalp lasting about 24 hours.  He 
had intermittent pain in the medial aspect of the right knee 
on squatting for 4 or 5 months.  His weight had reportedly 
ranged from 155 to 170 pounds in the past year and his 
appetite varied.  He had a history of irritable bowel 
syndrome and his bowel movements varied from constipation to 
diarrhea.  His last CD4 count was reportedly 450.  He 
reported that he had worked as a nuclear medical technician 
until June 1992 when he had to quit his job due to 
generalized fatigue and decreased recent and remote memory.  
Examination revealed a few shotty anterior-posterior cervical 
lymph nodes.  There were a few shotty biaxillary lymph nodes.  
There was minimal erythema of the mucous membranes of the 
mouth and pharynx, possibly secondary to minimal thrush.  
There was a vesicle on the mucous membrane of the lower lip, 
possibly compatible with herpes simplex.  Diagnoses were HIV 
positive, possible minimal oral thrush, one possible lesion 
of herpes simplex, history of possible right knee sprain, 
residuals of herpes zoster infection with scars of the left 
abdomen and back and irritable bowel syndrome.

The veteran was hospitalized at a VA facility in April 1995 
complaining of increasing shortness of breath and 
intermittent fever and chills over the preceding two months.  
His last CD4 count was 40.  A chest x-ray showed bilateral 
interstitial infiltration.  He remained afebrile throughout 
his hospital stay.  Diagnoses were presumed Pneumocystis 
pneumonia and HIV disease.  He was started on AZT.

VA out-patient clinic records dated from July 1995 to April 
1996 reveal that the veteran was seen in July 1995 
complaining of a mouth ulcer, sore throat and occasional 
cloudy vision in the right eye.  Examination revealed 
blisters in the pharynx and on the tongue and black 
discoloration on the tongue.  He also reported episodes like 
a sun spot in his right eye.  The diagnosis was HIV 
retinopathy.  In August 1995 he reported weight loss from 174 
pounds to 159 pounds and fatigue.  There was mild thrush in 
the back of his throat.  In September 1995 his weight was 156 
pounds.  There was an ulcerative lesion in the left pharynx 
with no exudate.  CD4 count was 23 with a ratio of 0.1.  In 
November 1995 his weight was 166 pounds and he had mild 
thrush.  In December 1995 he reported that he was working in 
a store that he owned with a partner.  He stated that he 
could work all day without difficulty.  In January 1996 the 
veteran reported that he had been sick for 10 days with a 
productive cough, chest congestion and low grade fever.  He 
also had pain over the sinus areas in the cheeks.  He weighed 
165 pounds.  T4 count taken the previous month was reported 
to be 21.  In March 1996 he had mild thrush in the back of 
his throat and a herpetic lesion on his lower lip.  In April 
1996 the veteran reported that he had some difficulty with 
chronic fatigue.  He continued to work.  It was reported that 
his last CD4 count was approximately 34.

On VA examination in May 1996 it was reported that the 
veteran's CD4 count had ranged from 23 to 42.  He had no 
subjective complaints and physical examination did not reveal 
any abnormalities.  The diagnosis was HIV class 4 disease.  
Later in the month on a social work service report the 
veteran's symptoms were reported to be sore throat, fatigue, 
tenderness of the left temporal area, episodic herpes 
outbreaks, episodic diarrhea, decreased visual acuity with 
"black dots" or floaters in the left eye and decreased 
ability to remember.

VA out-patient clinic records dated from May 1996 to October 
1996 reveal that in May 1996 it was reported that his last 
CD4 count was 20.  He reported being less fatigued and having 
more energy.  There was some thrush in the back of his 
throat.  In June 1996 it was reported that the veteran was in 
the auto-immunodeficiency syndrome (AIDS) category with a CD4 
of 20.  In July 1996 the veteran reported increased 
difficulty with fatigue.  He stated that he felt good for 
only about 2 hours per day.  He reported episodes of cold 
sweats with dizziness and generalized myalgia.  In August 
1996 it was reported that the veteran had begun taking a 
protease inhibitor three weeks earlier and had felt fatigued 
and had an upset stomach for the first week, but felt better 
after that time.  He continued to have difficulty with 
myalgia and fatigue which had been worsening over time.  He 
also reported difficulty with shortness of breath.  He 
reported that he always had loose stools.  There was mild 
thrush in the left crypt.  He had molluscum contagiosum all 
over the left lower chin and on the neck.  

Records from a private medical facility dated in September 
and October 1996 show additional treatment for HIV disease.  
In September there was mild angular cheilitis and mild 
cervical adenopathy.  In November CD4 count was 85.

The veteran testified at a hearing before the undersigned 
member of the Board at the RO in September 1997.  He reported 
that his condition had worsened over the previous year.  He 
stated that he had chronic diarrhea, occasional vomiting, 
difficulty swallowing because of lesions in his mouth and 
extreme fatigue.  He indicated that the fatigue set in about 
4 PM and that he usually felt better in the morning and early 
afternoon.  He stated that he lost 12 pounds after a severe 
bout of diarrhea.  He reported episodes of diarrhea lasting 
for days at a time.  He stated that he had had 4 episodes of 
pneumonia.  He related that his T cell count was 200 after 
being as low as 23 a year earlier.  He reported that he was 
receiving Social Security disability benefits.  

Following remand of the veteran's claim additional private 
medical records dated from November 1996 to October 1997 were 
obtained.  In November 1996 it was reported that his energy 
level had improved and he had gained 7 pounds.  In December 
1996 he had a fissure in the right corner of his mouth which 
appeared to be herpetic in nature with pustular lesion at the 
distal aspect.  In April 1997 it was reported that he had had 
an episode of shingles, sinusitis and surgical repair of a 
perianal fissure with a sphincterectomy.  CD4 count was 185.  
Weight was 158 pounds.  In June 1997 it was reported that he 
had passed a kidney stone.  

VA out-patient clinic records dated from January to October 
1997 reveal that the veteran was seen regularly for routine 
HIV care.  He had some problem maintaining his weight and 
with skin lesions, but was otherwise reported to be doing 
well.  In January 1997 CD4 was 95.  In April 1997 CD4 count 
was 162 with a CD4 to CD8 ration of 0.2.  Bilateral hairy 
leukoplakia was noted in the buccal mucosa in July 1997.

VA out-patient clinic records dated from December 1998 to 
September 1999 reveal that in December 1998 it was reported 
that the veteran's last CD4 count was 196.  Cervical 
adenopathy was noted on examination.  CD4 count later in 
December 1998 was 206.  In February 1999 the veteran reported 
that he had been working very long hours and had had to 
discontinue working due to fatigue and weight loss.  He 
reported loose stools for approximately one month.  In March 
1999 he planned to start on a part time job.  CD4 count was 
214.  

The veteran was scheduled for a VA examination in November 
1999 and failed to report.  An out-patient clinic report 
dated in November 1999 reveals that his vial load was 
slightly elevated, but not very high.  His CD4 count had 
remained stable.  He reported that he had been working in his 
own book store and had been doing quite well.  Examination 
revealed no thrush lesions.  His weight was 175 pounds.  He 
had some bacterial overgrowth on the tongue.  CD4 was 225.  

In a rating action in February 2000 the RO granted a 60 
rating for the veteran's HIV-related illness.

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board further finds that all relevant facts have been 
properly developed to the extent possible given the veteran's 
failure to appear for a scheduled examination and, therefore, 
the statutory obligation of the VA to assist in the 
development of the appellant's claim has been satisfied.  
Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).

A 10 percent evaluation is provided for HIV-related illness 
following development of definite medical symptoms, with T4 
cell count of 200 or more and less than 500, and on approved 
medication(s), or; with evidence of depression or memory loss 
with employment limitations.  A 30 percent evaluation is 
warranted with recurrent constitutional symptoms, 
intermittent diarrhea, and on approved medication(s), or; 
minimum rating with T4 cell count less than 200, or Hairy 
Cell Leukoplakia, or Oral Candidiasis.  A 60 percent 
evaluation is for application with refractory constitutional 
symptoms, diarrhea and pathological weight loss, or; minimum 
rating following development of AIDS-related opportunistic 
infection or neoplasm.  A 100 percent rating is provided 
where there is AIDS with recurrent opportunistic infections 
or with secondary diseases affecting multiple body systems; 
HIV-related illness with debility and progressive weight 
loss, without remission, or few or brief remissions.  
38 C.F.R. § 4.88b Code 6351 (1999).

The medical evidence of record shows that the veteran's CD-4 
count had been low, but rebounded significantly since 1996.  
He also had weight loss which had been reversed more 
recently.  He has had AIDS-related opportunistic infections.  
However, those infections responded to treatment and he has 
not been debilitated for more that brief intervals.  In the 
absence of evidence of recurrent opportunistic infections, 
secondary diseases, debility or progressive weight loss there 
is no basis for assigning a 100 percent rating under the 
schedular criteria in this case.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for HIV related illness is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

